Title: To Thomas Jefferson from Thomas Newton, 3 May 1807
From: Newton, Thomas
To: Jefferson, Thomas


                        
                            Dr Sir
                            
                            Norfolk May 3 1807
                        
                        I am sorry to inform you that we had the misfortune of loosing the East wing of the Hospital, for sick seamen
                            this morning, it is supposed it took fire, from a spark out of the Chimney, & the wind blowing very fresh from the N.W,
                            the roof was instanly in flames, but by great exertions the main building (which was joind to it by a low coverd way,
                            about ten feet a part.) was saved with very little damage & the West wing remains intire, but neither the main building
                            or wing are fininished they have but one floor & not lathed & plaistered. most of the furniture & many materials are
                            saved such as the sashes, with glass, doors &c which would answer to put the West wing in order, for the reception
                            of the sick & repairing the main building. I suppose from a rough estimate, it would Cost 2000$ or probably more, to put
                            the damaged part in repair & finish the West wing. it is an elegant building & very fine brick work well worth keeping
                            in order; I have wrote the Secty of the Treasury on this subject, requesting instructions on this unfortunate event. I
                            beg leave to observe, that very few or none of the Seamen of Virginia, are ever put into the Hospital, they are accommodated by their freinds, & relations. Most of those who are
                            admitted into the Hospital, are from the Northern states who, not being used to our Climate fall sick; by the great
                            exertion of a man just discharged from it, may be atributed in some measure, the saving the buildings, a slave also, was
                            remarkably active & declared he would loose his life, or save the buildgs. he was on the roof while in flames, &
                            contributed greatly to stop the them, many others also exerted them selves on the occassion. I have communicated this
                            unfortunate accident to you, in hopes that some measures may be taken to accommodate the poor but useful seamen. wishing
                            you health I am very respectfully your obt Servt
                        
                            Thos Newton
                            
                        
                    